DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 8/26/2021, are accepted and appreciated by the examiner.

Response to Arguments
Applicant’s arguments filed 8/26/2021 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 1, 2, 13 recite “wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles”.  However the scope of other makes and other vehicles, is not supported in the specification.  Other make and other vehicles may encompass makes and vehicles that the Applicant has not envisioned and therefore do not show that Applicant had possession of the claimed invention.  Furthermore the specification is silent on how a value enables vehicles to operate consistently and therefore lacks proper written description. 	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 13 recite “wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles”.  However it is not clear what the other makes and other vehicles is referring to.  Other makes and other vehicles may encompass makes and vehicles that the Applicant has not envisioned and is not clear.			Examiner notes the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite.. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc)	Claims 2, 5, 8, 11 recite “the vehicle sensor set”.  However claims 2 recites 	“receiving environment data describing environmental conditions in which vehicle sensor set operates”, and	“determining a quality of service value for the when vehicle sensor set operates“.  Therefore it is not clear what “vehicle sensor set”, “the vehicle sensor set” is referring to and is indefinite.
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 11, 13, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US4,845,649)  in view of Ko (US 2015/0166059 A1) and Ricci (US 2014/0310277 A1).
	With respect to Claim 1 Eckardt teaches	A system that determines corrected sensor measurements in a vehicle, the system comprising: 	a vehicle sensor set that provides sensor measurements, wherein the vehicle sensor set includes a non-transitory memory that stores a quality of service table that describes (See Fig 1 Component 19 and Col 3 lines 9-23 .): 	an environmental condition in which the vehicle sensor set operates (See Col 4 line 67 temperature); and 	a quality of service value for when the vehicle sensor set operates in a particular combination of the environmental condition (See Col 3 lines 24)
	an electronic control unit that includes a quality of service system that queries the quality of service table for the quality of service value that corresponds to the particular combination of the environmental conditions and applies the quality of service value to the sensor measurements to determine corrected sensor measurements for the vehicle sensor set (See Col 3 lines 30-40 For each of the passing measuring states the measuring signal generated by the pressure sensor 10 is fed through the A/D converter 12, the logic circuit 14 and the connecting line 26 as an actual value to the adjusting circuit 23.  There it is compared with the nominal value of the measuring state which had been called through connecting line 27 and which corresponds to the actual pressure in pressure chamber 21.  In this manner a correcting value or a parameter for a mathematical correcting formula is determined from the actual value and the nominal value for all measuring states.  And See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27.  ); and	However Eckart is silent to the language of	an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle.	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles	Nevertheless Ko teaches	an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle. (See Para[0004] advanced driver assistance systems (ADAS) are developed to provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.)	However Ko is silent to the language of	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles	Nevertheless Ricci teaches	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles (See Para[0010] and [0397] transferring the adjusted vehicle template information from a first vehicle to a second vehicle, the second vehicle having at least one feature; and adjusting, based at least partially on the adjusted vehicle template information in the user profile, at least one of a state and an arrangement of the at least one feature of the second vehicle)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart  and use an advanced driver assistance system such as that of Ko.	One of ordinary skill would have been motivated to modify Eckart, because using an ADAS would provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.  Examiner further notes that the corrected measurement would be part of a tire pressure monitoring system and Eckart teaches that such a system would be part of an ADAS, and would be no more than predictable use or prior art elements according to their established functions.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles such as that of Ricci.	One of ordinary skill would have been motivated to modify Eckart because, using with other makes and models would increase robustness.
With respect to Claim 2 Eckardt teachesA method that determines corrected sensor measurements in a vehicle
, the method comprising: 	receiving environment data describing environmental condition in which a vehicle sensor set operates(See Fig 1); 	determining a quality of service value for when vehicle sensor set operates in a particular combination of the environmental conditions (See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27); 	querying a quality of service table for a quality of service value that corresponds to the particular combination of the environmental conditions (See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27);;	applying the quality of service value to  sensor measurement to determine corrected sensor measurement for the vehicle sensor set(See Col 3 lines 24)	Examiner notes that the quality of service value is viewed as the data output by the sensor.	However Eckart is silent to the language of
	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles	Nevertheless Ko teaches	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle (See Para[0004] advanced driver assistance systems (ADAS) are developed to provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.)	However Ko is silent to the language of	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles	Nevertheless Ricci teaches	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles (See Para[0010] and [0397] transferring the adjusted vehicle template information from a first vehicle to a second vehicle, the second vehicle having at least one feature; and adjusting, based at least partially on the adjusted vehicle template information in the user profile, at least one of a state and an arrangement of the at least one feature of the second vehicle)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart and use an advanced driver assistance system such as that of Ko.	One of ordinary skill would have been motivated to modify Eckart, because using an ADAS would provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.  Examiner further notes that the corrected measurement would be part of a tire pressure monitoring system and Eckart teaches that such a system would be part of an ADAS, and would be no more than predictable use or prior art elements according to their established functions.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles such as that of Ricci.	One of ordinary skill would have been motivated to modify Eckart because, using with other makes and models would increase robustness.

	With respect to Claim 3 Eckardt teaches	The method of claim 2, 	wherein the environmental conditions include two or more of a degree of illumination, a degree of temperature, or a degree of wetness. (See Col lines 24-32 and  Col 3 lines 24-47 Since such sensors are mainly connected to a digitally operating evaluation circuit for pressure measuring and temperature measuring, it is already known to combine the sensor into an operational unit with a microprocessor, whereby the microprocessor is inserted between the sensor elements and the evaluation circuit and into which all correcting quantities or dimensions to be considered for the signal preparation are fed (ETZ Band 105 (1984), Heft 15, page 800 ff). In this manner a correcting value or a parameter for a mathematical correcting 
formula is determined from the actual value and the nominal value for all 
measuring states. 9)

	With respect to Claim 5 Eckardt teaches	The method of claim 2, 	wherein the quality of service value is a factor that corrected for an error rate of the vehicle sensor set. (See Abstract)

	With respect to Claim 6 Eckardt teaches	The method of claim 3, 	wherein querying the quality of service table for the quality of service value is performed by the ADAS system (See Col 4 lines 24-34)

	With respect to Claim 7 Eckardt teaches	The method of claim 2, 	wherein the method is executed by an electronic control unit. (See Fig 1)

	With respect to Claim 8 Eckardt teaches	The method of claim 2,	designing the vehicle sensor set; and (See Col 3 lines 24)	determining quality control measurements for the vehicle sensor set that conforms to a design of the vehicle sensor set.  (See Col 3 lines 24)	 (See Fig 1)

	With respect to Claim 10 Eckardt teaches	The method of claim 2, 	wherein the method is not executed by an electronic control unit. (See Fig 1 Executed on a microprocessor)	With respect to Claim 11 Eckardt is silent to the language of	The method of claim 2,	wherein the vehicle sensor set include two or more of a light sensor, a thermometer, or a humidistat	Nevertheless Ricci teaches	wherein the vehicle sensor set include two or more of a light sensor, a thermometer, or a humidistat (See Para[0191])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt wherein the vehicle sensor set include two or more of a light sensor, a thermometer, or a humidistat such as that of Ricci.	One of ordinary skill would have been motivated to modify Eckardt because having such sensors would give information of the environment and would allow for appropriate adjustments according to the weather to improve performance.

	With respect to Claim 13	A computer program product that determines corrected sensor measurements in a vehicle, the computer program product comprising a non-transitory memory of the vehicle that stores computer code that is operable, when executed by an onboard vehicle computer of the vehicle, to causes the onboard vehicle computer to execute steps comprising (See Fig 1 Component 19 and Col 3 lines 9-23   Examiner notes it has been held that the recitation that an element is "capable of" or “operable to” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ. 138.)):: 	receiving environment data describing environmental conditions in which a vehicle sensor set operates;  (See Col 4 line 67 temperature);	determining a quality of service value for when the vehicle sensor set operates in a particular combination of the environmental conditions; (See Col 3 lines 24 Examiner notes that the quality of service value is viewed as the data output by the sensor for that temperature)	querying a quality of service table for a quality of service value that corresponds to the particular combination of the environmental conditions; (See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27);	apply the quality of service value to sensor measurement to determine corrected sensor measurements for the vehicle sensor set(See Col 3 lines 24)	However Eckart is silent to the language of
	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles	Nevertheless Ko teaches	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle (See Para[0004] advanced driver assistance systems (ADAS) are developed to provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.)	However Ko is silent to the language of	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles	Nevertheless Ricci teaches	wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles (See Para[0010] and [0397] transferring the adjusted vehicle template information from a first vehicle to a second vehicle, the second vehicle having at least one feature; and adjusting, based at least partially on the adjusted vehicle template information in the user profile, at least one of a state and an arrangement of the at least one feature of the second vehicle)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart and use an advanced driver assistance system such as that of Ko.	One of ordinary skill would have been motivated to modify Eckart, because using an ADAS would provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.  Examiner further notes that the corrected measurement would be part of a tire pressure monitoring system and Eckart teaches that such a system would be part of an ADAS, and would be no more than predictable use or prior art elements according to their established functions.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart wherein the quality of service value enables the vehicle to operate consistently with other makes and models of other vehicles such as that of Ricci.	One of ordinary skill would have been motivated to modify Eckart because, using with other makes and models would increase robustness.

	With respect to Claim 14 Eckardt teaches	The computer program product of claim 13, wherein the environmental conditions include two or more of a degree of illumination, a degree of temperature, or a degree of wetness. (See Col lines 24-32 and  Col 3 lines 24-47 Since such sensors are mainly connected to a digitally operating evaluation circuit for pressure measuring and temperature measuring, it is already known to combine the sensor into an operational unit with a microprocessor, whereby the microprocessor is inserted between the sensor elements and the evaluation circuit and into which all correcting quantities or dimensions to be considered for the signal preparation are fed (ETZ Band 105 (1984), Heft 15, page 800 ff). In this manner a correcting value or a parameter for a mathematical correcting 
formula is determined from the actual value and the nominal value for all 
measuring states. 9)

	With respect to Claim 16 Eckardt teaches	The computer program product of claim 13, 	wherein the quality of service value is a factor that corrected for an error rate of the vehicle sensor set. (See Abstract)

	With respect to Claim 17 Eckardt teaches	The computer program product of claim 13, 	wherein querying the quality of service table for the quality of service value is performed by the ADAS
system (See Col 4 lines 24-34)

	With respect to Claim 18 Eckardt teaches	The computer program product of claim 13, 	wherein the onboard vehicle computer is an electronic control unit. (See Fig 1)


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US4,845,649) in view of Ko (US 2015/0166059 A1) and Ricci (US 2014/0310277 A1) as applied to claims 13, and further in view of Yamada (US2011/0286657 A1).

	With respect to Claim 20 Eckardt is silent to the language of	The computer program product of claim 13, 	wherein the quality of service table is determined and installed in the vehicle sensor set at a time the vehicle sensor set is manufactured	Nevertheless Yamada teaches	wherein the quality of service table is determined and installed in the vehicle sensor set at a time the vehicle sensor set is manufactured (See Para[0053]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt wherein the quality of service table is generated for the vehicle sensor  set when the vehicle sensor set is manufactured such as that of Yamada	One of ordinary skill would have been motivated to modify Eckardt because generating the table when the vehicle is manufactured would allow to accurate measurement as soon as the vehicle is ready.
Claims 9, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US4,845,649)  in view of Ko (US 2015/0166059 A1)  and Ricci (US 2014/0310277 A1) as applied to claims (8, 11, 13) above, and further in view of Jung (US 2017/0235305 A1).

	With respect to Claim 9 Eckardt is silent to the language of	The method of claim 8, 	wherein the vehicle is a highly autonomous vehicle.	Nevertheless Jung teaches	wherein vehicle is a highly autonomous vehicle. (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt wherein vehicle is a highly autonomous vehicle such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using a highly autonomous vehicle would result in automatic driving and thus would improve safety.
	With respect to Claim 12 Eckardt is silent to the language of	The method of claim 11, 	wherein the advanced driver assistance system is an element of the vehicle which renders the vehicle a highly autonomous vehicle.	Nevertheless Jung teaches	wherein the advanced driver assistance system is an element of a vehicle which renders the vehicle a highly autonomous vehicle. (See Para[0041])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt provide to an advanced driver assistance system such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using an advanced driver assistance system would result in proper driving when given correct data.
	With respect to Claim 19 Eckardt is silent to the language of	The computer program product of claim 13, 	wherein vehicle is a highly autonomous vehicle.	Nevertheless Jung teaches	wherein vehicle is a highly autonomous vehicle. (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt wherein vehicle is a highly autonomous vehicle such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using a highly autonomous vehicle would result in automatic driving and thus would improve safety.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	With regards to Claim 4 and 15	The prior art of record fails to teach wherein the
	environmental conditions include a degree of illumination, a degree of temperature, and a degree of wetness

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863